Citation Nr: 0012446	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected anxiety reaction, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That rating decision granted an increased 
disability rating of 50 percent, up from 10 percent, 
effective October 1995, for the appellant's service-connected 
anxiety reaction.

The case was previously before the Board in July 1999, when 
it was remanded for examination of the appellant and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected anxiety reaction is 
currently manifested by: an ability to maintain good personal 
hygiene; full orientation; coherent and relevant speech; no 
auditory or visual hallucinations; no suicidal or homicidal 
ideations; depressed mood; intact memory, recent and remote; 
good appetite; fairly good sleeping pattern; mild social 
impairment; and subjective complaints of depressed mood and 
social isolation.

4.  The medical evidence of record does not contain findings 
showing that the veteran displays suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.

5.  Severe impairment of social and industrial functioning 
due to the service-connected anxiety reaction is not shown by 
the medical evidence.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 50 percent, for service-connected anxiety reaction 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his service-connected anxiety 
reaction has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected anxiety reaction were changed during the 
course of this appeal.  Compare 38 C.F.R. §   4.132, 
Diagnostic Code 9400 (1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

In adjudicating this claim, the RO has considered the 
veteran's claim under both the old and new regulations for 
assigning a disability rating for anxiety reaction.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.
 
The veteran's service-connected anxiety reaction is currently 
rated as 50 percent disabling.  Under the old criteria, a 50 
percent rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, is warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment. See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the revised criteria of Diagnostic Code 9400, effective 
from November 7, 1996, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In October 1995, the veteran filed his present claim seeking 
an increased disability evaluation for his service-connected 
anxiety reaction.  In December 1995, a VA psychiatric 
examination was conducted.  The report of this examination 
noted the veteran's history of two operations for a herniated 
disc and three ruptured discs.  The report noted that the 
veteran was depressed, anxious and restless, and that he was 
mildly agitated due to physical pain.  The report concluded 
with a diagnosis of generalized anxiety with depression.

Medical treatment reports, dated from April 1992 to February 
1997, were obtained from the VA medical center in Birmingham, 
Alabama and the veteran's private physicians.  A review of 
these records revealed treatment for a variety of conditions, 
including frequent complaints of severe back pain.

In August 1999, a VA mental examination was conducted.  The 
report of this examination noted that the veteran arrived at 
the clinic by himself, neatly dressed, and that he currently 
lives with his parents, who "want him to live with them to 
help take care of them."  The veteran "reported that his last 
employment was in 1989 when he hurt his back on the job."  
The report also noted that "he claims that he does not think 
that he will be able to have a productive life because of the 
pain that he is suffering from with his back problem."  A 
mental status examination revealed:

[H]e is cooperative and verbal and his 
speech is coherent and relevant.  He is 
mildly anxious and he is irritable at 
times stating that "you cannot understand 
what I am going through, you would have 
to put yourself in my position to 
understand how much I am suffering."

His mood is depressed.  He denies any 
auditory or visual hallucinations.  He 
denies any suicidal or homicidal 
ideations.  He is alert and oriented to 
time, place and person.  His appetite is 
good and his sleep pattern is fairly good 
because he claims that he takes Elavil 
and this helps him to sleep.  His memory 
is intact for recent and remote events.  
He denies any alcohol or drug abuse at 
this time.

The examiner noted that the veteran's social impairment is 
mild and that his "industrial impairment is moderate to 
severe because of his chronic back problems and his chronic 
back pain."  The report concluded with diagnoses of anxiety 
neurosis with depression and mood disorder, secondary to his 
general medical condition.  

In September 1999, a VA social and industrial survey was 
conducted.  The report of this examination noted that the 
veteran had worked in several jobs from 1985 to 1990.  In 
discussing his social adjustment, the social worker noted the 
following:

Relationship with family and friends was 
described as close and lasting.  Vet 
reportedly has one brother that he's 
close to.

[The veteran's] day-to-day activities are 
very limited.  He reports that his days 
are spent in his rooms located at the 
rear of his parent's home.  Vet watches 
TV, listens to his stereo and uses his 
computer daily.  He reports that he'll 
try to get out with friends 2-3 times per 
month.

[The veteran] appears to be very 
comfortable being away from the rest of 
his immediate family though he reports a 
good relationship with them.  Vet reports 
that he's in a lot of pain with only 
temporary relief from meds.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
The need for a statement of reasons or bases is particularly 
acute when the findings and conclusions pertain to the degree 
of disability from mental disorders. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam order) (citing Mitchem 
v. Brown, 9 Vet. App. 138, 140 (1996)). 

To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 50 percent rating under either the 
old criteria or the new criteria.  Accordingly, the Board 
finds that neither the old or new criteria is more beneficial 
to the veteran's claim and the RO properly rated the 
veteran's service-connected anxiety reaction as 50 percent 
disabling under both sets of criteria.

To warrant a rating in excess of 50 percent under the current 
regulations, the veteran's service-connected anxiety reaction 
must be manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The report of the veteran's most recent VA psychiatric 
examination, dated in August 1999, noted that the veteran 
arrived for the examination by himself, neatly dressed, and 
appeared to be his stated age.  The veteran was alert and 
oriented to time, place and person, his speech was coherent 
and logical, and he denied any suicidal or homicidal 
ideations.  The report also noted that his mood was 
depressed, his appetite was good, his sleep pattern was 
fairly good, and his recent and remote memory were intact.  
The report described the veteran's social impairment as mild.  
It also noted that his industrial impairment was "moderate to 
severe because of his chronic back problems and his chronic 
back pain."  In this regard, the report indicated that the 
veteran "reported that his last employment was in 1989 when 
he hurt his back on the job."  The report of his social and 
industrial survey, performed in September 1999, noted that 
the veteran's "[r]elationship with family and friends was 
described as close and lasting."  It also noted that "[h]e 
reports that he'll try to get out with friends 2-3 times per 
month."  The veteran's previous VA psychiatric examination, 
performed in December 1995, noted that he was mildly agitated 
because of physical pain from his back.  

The evidence does not show that the veteran displays suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999) ("difficulty in establishing and 
maintaining effective work and social relationships.").  The 
VA social and industrial examination, performed in September 
1999, described the veteran's relationship with family and 
friends as "close and lasting."  Under these circumstances, 
the Board finds that the veteran's symptoms more nearly 
approximate the 50 percent rating under the current 
regulations as stated in 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

To warrant a rating in excess of 50 percent under the old 
regulations, the veteran's anxiety reaction must be 
manifested by a severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  After reviewing the evidence of record, 
the Board concludes that the symptoms of the veteran's 
psychiatric disorder do not rise to the level of a severe 
impairment.  

There is no showing that the veteran's service-connected 
anxiety reaction results in psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  The report of 
the veteran's August 1999 VA psychiatric examination noted 
that he remained employed up until the time he "hurt his back 
on the job" in 1989.  The report also noted that the veteran 
has moderate to severe industrial impairment "because of his 
chronic back problems and his chronic back pain."  Thus, the 
evidence of record does not show severe impairment in the 
ability to obtain or retain employment due to the veteran's 
service-connected anxiety reaction. See Van Hoose v. Brown, 4 
Vet. 1 App. 361, 363 (1993) ("A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.").  There is also no evidence of a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people.  The August 
1999 VA psychiatric examination report described the 
veteran's social impairment as mild.  The VA social and 
industrial examination, performed in September 1999, 
described the veteran's relationship with family and friends 
as "close and lasting." 

The Board concludes, therefore, that the preponderance of the 
evidence in this case is against the veteran's claim for an 
increased disability evaluation for his anxiety reaction.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for the veteran's service-connected anxiety reaction 
is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

